DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued Examination filed on November 10, 2021. 
Claims 1-2, 9, and 17 have been amended. 
Claims 4 and 20 have been canceled. 
Claims 1-3, and 5-19 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Pg. 8-9, filed November 10, 2021, with respect to Claims 4 and 20 have been fully considered and are persuasive.  The 112(d) rejection of the claims has been withdrawn. Applicant has canceled the claims. 
Applicant’s arguments, see Pg. 8-9, filed November 10, 2021, with respect to Claims 16-20 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in claims 16 and 17. 
Claim Objections
Claims 6, and 9-16 are objected to because of the following informalities:  
Regarding claim 6, “imagining sensor” should be changed to “imaging sensor” in order to correct a spelling informality.
Regarding claim 9, “wherein at an initial position” should be changed to “wherein, at an initial position” in order to correct a grammatical informality. Claims 10-16 are objected to by virtue of their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “wherein the imaging sensor and imaging signal transmitter, in an initial position, define a central axis from the imaging sensor to imaging signal 
Regarding claim 9, the claim recites “wherein at an initial position the imaging sensor and the imaging signal transmitter define an original a central axis, perpendicular to the imaging sensor” which is not adequately described by the specification. The instant specification discloses that the imaging sensor is rotatable about an isocenter on or near the central axis of the gantry that is located between the imaging sensor and the signal transmitter in [0095]. However, the specification fails to adequately describe the central axis being perpendicular to the imaging sensor. Therefore, the claim contains subject matter which was not described in the specification in a way as to reasonably convey that the inventor had possession of the claimed invention when filed. Claims 10-16 are rejected by virtue of their dependency.
Regarding claim 17, the claim recites “wherein the imaging sensor and the imaging signal transmitter, in an initial position, define a central axis from the imaging sensor to imaging signal transmitter, the central axis being perpendicular to the imaging sensor” which is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the imaging signal transmitter and the imaging sensor being attached to a double telescoping C-gantry” which renders the claim indefinite. The limitation is recited passively and not recited as a positive step. The claim recites a portable imaging system with an imaging signal transmitter and an imaging in the preamble. However, 
Regarding claim 2, the claim recites that the portable medical imaging system includes a double telescoping C-gantry which renders the claim indefinite. Claim 1, in which the claim relies upon, recites that the signal transmitter and the imaging sensor are attached to a double telescoping C-gantry. The claim fails to particularly point out whether the double telescoping C-gantry is the same as or different from the double telescoping C-gantry.
Regarding claim 17, the claim recites “the operations comprising:…wherein the imaging sensor defines an angle of incidence with respect to a signal emitted from the imaging signal transmitter, wherein the imaging sensor and the imaging signal transmitter, in an initial position, define a central axis from the imaging sensor to imaging signal transmitter, the central axis being perpendicular to the imaging sensor, and an isocenter located at the central axis, the first isocenter being equidistant between the imaging signal transmitter and the imaging sensor, wherein the angle of incidence is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor and a second line normal from the imaging sensor to the first isocenter, wherein the angle of incidence is zero at the initial position” which renders the claim indefinite. The limitations are directed to the control system performing operations. As currently written, the limitations directed to the angle of incidence, the central axis, the isocenter location, and the first and second lines are part of a process that is the control system performs. The claim fails to particularly point whether the angle of incidence, the central axis, the isocenter location, and the first and second lines are part of the claimed invention since the limitations are part of a wherein clause. See MPEP 2111.04. The Examiner has interpreted the claim as “A portable medical imaging system, comprising:

 a gantry mount attached to the movable station;
 a gantry rotatably attached to the gantry mount and including a first C-arm slidably mounted to and operable to slide relative to the gantry mount; 
a second C-arm including a imaging signal transmitter and an imaging sensor and slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged, wherein the imaging sensor defines an angle of incidence with respect to a signal emitted from the imaging signal transmitter, wherein the imaging sensor and the imaging signal transmitter, in an initial position, define a central axis from the imaging sensor to imaging signal transmitter, the central axis being perpendicular to the imaging sensor, and an isocenter located at the central axis, the first isocenter being equidistant between the imaging signal transmitter and the imaging sensor, wherein the angle of incidence is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor and a second line normal from the imaging sensor to the first isocenter, wherein the angle of incidence is zero at the initial position; and
a control system for controlling motion of the movable station and first and second C-arms, and for controlling imaging of the portable imaging system, wherein the control system is configured to cause the portable medical imaging system to perform operations, the operations comprising: positioning the imaging signal transmitter and the imaging sensor opposite to one another;
recording a first signal from the imaging signal transmitter using the imaging sensor, so as to capture an image of a first portion of a field-of-view;

 recording a second signal from the imaging signal transmitter using the rotated imaging sensor, so as to capture an image of a second portion of the field-of-view, wherein the first C-arm and the second C-arm are configured to be moved 180 degree independently providing a double telescoping 360 degree imaging beam rotation.”. Claims 18-19 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Fehre (U.S. 2009/0180586) and Watanabe (U.S. 6,113,264).
Regarding claim 1, as best understood:
Gregerson discloses a method for imaging using a portable medical imaging system comprising an imaging signal transmitter and an imaging sensor, the method comprising: 
positioning the imaging signal transmitter (Fig. 1A, 13) and the imaging sensor (Fig. 1A, 14) opposite to one another (Fig. 1A, X-ray source 13 and detector 14 are opposite to each other), wherein the imaging sensor (Fig. 1A, 14) defines an angle of incidence with respect to a signal (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) 
recording a first signal from the positioned imaging signal transmitter using the positioned imaging sensor (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position), so as to capture an image of a first portion of a field-of-view (Col. 5, lines 1-9, images are taken at each detector position);
rotating the imaging sensor (Col. 4, line 55-Col. 5, line 9, images are taken at each detector position; Col. 5, lines 22-44, source and detector are rotatable about the center axis) 
recording a second signal from the imaging signal transmitter using the imaging sensor (Col. 5, lines 1-9, images are taken at each detector position), so as to capture an image of a second portion of the field-of-view (Col. 5, lines 1-9, images are taken at each detector position).
However, Gregerson fails to disclose the imaging signal transmitter and the imaging sensor being attached to a double telescoping C- gantry, rotating the imaging sensor such that the angle of incidence changes while the second line remains normal from the imaging sensor to the first isocenter.
Watanabe teaches the imaging signal transmitter (Fig. 3, 6) and the imaging sensor (Fig. 3, 8) being attached to a double telescoping C-gantry (Fig. 3, source and detector attached to C-arm 5).
Fehre teaches while the second line remains normal from the imaging sensor to the first isocenter (Fig. 1, line between isocenter C and sensor 6 is normal when sensor 6 is rotated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector movement of Gregerson with the detector rotation taught by Fehre in order to increase image quality by improving system positioning (Fehre; [0012]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Gregerson, Watanabe, and Fehre discloses the method of claim 1, wherein the portable imaging system includes a double telescoping C-gantry (Watanabe; Fig. 3, 4 and 5) configured to provide a 360 degree imagine imaging beam rotation (Watanabe; Col. 9, lines 25-30, 360 degree rotation), 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Gregerson, Watanabe, and Fehre discloses the method of claim 1, further comprising combining the first and second portions of the field-of-view (Gregerson; Col. 5, lines 5-9, images combined to obtain larger field of view image).
Regarding claim 6, as best understood:
The combination of Gregerson, Watanabe, and Fehre discloses the method of claim 1, further comprising maintaining a rotational position of the imaging signal transmitter while rotating the imagining sensor (Gregerson; Fig. 2A-2C, X-ray tube position stays the same as the detector rotates), such that the rotational position of the imaging signal transmitter is the same when transmitting the first and second signals (Gregerson; Fig. 2A-2C, X-ray tube position stays the same as the detector rotates).
Regarding claim 8, as best understood:

 after recording the second signal, rotating the imaging signal transmitter and the imaging sensor about the isocenter (Gregerson; Fig. 4, X-ray source and detector are rotated);
 after rotating the imaging signal transmitter and the imaging sensor about the isocenter (Gregerson; Fig. 4, X-ray source and detector are rotated), recording a third signal from the imaging signal transmitter using the imaging sensor (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position), so as to capture an image a first portion of a second field-of-view (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position);
 rotating the imaging sensor about the isocenter such that the angle of incidence changes from when the third signal was recorded (Gregerson; Fig. 2A-2C and Fig. 4, X-ray source and detector are rotated causing the angle of incidence to change); and 
recording a fourth signal from the imaging signal transmitter using the imaging sensor (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position), so as to capture an image of a second portion of the second field-of-view (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position).
Regarding claim 17, as best understood:
Gregerson discloses a portable medical imaging system, comprising:
 a movable station (Fig. 14, 12);
 a gantry mount (Fig. 14, gantry mounted on to movable station) attached to the movable station; 
a gantry (Fig. 13, 11) rotatably attached to the gantry mount and including a first C-arm (Fig. 12, 33);

 a control system for controlling motion of the movable station and first and second C-arms, and for controlling imaging of the portable imaging system (This element is interpreted under 35 U.S.C. 112(f) as the processor disclosed in [0039] by Applicant. Gregerson discloses a computer system in Fig 14, 60), wherein the control system (Fig. 14, 60) is configured to cause the portable medical imaging system to perform operations, the operations comprising:

recording a first signal from the imaging signal transmitter using the imaging sensor (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position), so as to capture an image of a first portion of a field-of-view (Col. 5, lines 1-9, images are taken at each detector position);
rotating the imaging sensor about the isocenter (Col. 4, line 55-Col. 5, line 9, images are taken at each detector position; Col. 5, lines 22-44, source and detector are rotatable about the center axis) such that the angle of incidence changes (Col. 5, lines 1-9, images are taken at each detector position) but the isocenter remains at a same location (Fig. 3, the source and detector are rotated while the center of the gantry or the center object remains the same); and 
recording a second signal from the imaging signal transmitter using the rotated imaging sensor (Col. 5, lines 1-9, images are taken at each detector position), so as to capture an image of a second portion of the field-of-view (Col. 5, lines 1-9, images are taken at each detector position).
However, Gregerson fails to disclose a first C-arm slidably mounted to and operable to slide relative to the gantry mount; a second C-arm slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged, while the second line remains normal from the imaging sensor to the first isocenter, wherein the first C-arm and the second C-arm are configured to be moved 180 degree independently providing a double telescoping 360 degree imagine beam rotation.

a second C-arm (Fig. 3, 5) slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged (Watanabe; Col. 7, lines 35-37, 360 degree rotation), 
wherein the first C-arm (Fig. 3, 4) and the second C-arm (Fig. 3, 5) are configured to be moved 180 degree independently (Watanabe; Col. 9, lines 25-30, 360 degree rotation). providing a double telescoping 360 degree imaging beam rotation (Watanabe; Col. 9, lines 25-30, 360 degree rotation).
Fehre teaches while the second line remains normal from the imaging sensor to the first isocenter (Fig. 1, line between isocenter C and sensor 6 is normal when sensor 6 is rotated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector movement of Gregerson with the detector rotation taught by Fehre in order to increase image quality by improving system positioning (Fehre; [0012]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:

Regarding claim 19, as best understood:
The combination of Gregerson, Fehre and Watanabe discloses the portable medical imaging system of claim 17, further comprising combining the first and second portions of the field-of-view (Gregerson; Col. 5, lines 5-9, images combined to obtain larger field of view image).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586) and Watanabe (U.S. 6,113,264) as applied to claim 1 above, and further in view of Heigl (U.S. 7,711,083).
Regarding claim 5, as best understood:
The combination of Gregerson, Fehre, and Watanabe discloses the method of claim 1.
However, the combination of Gregerson, Fehre, and Watanabe fails to disclose wherein the isocenter is within the first and second portions of the field-of-view.
Heigl teaches wherein the isocenter is within the first and second portions of the field-of-view (Fig. 5 and 7, point is within two portions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson, Fehre, and Gregerson with the point location taught by Heigl in order to improve image quality by removing artifacts in the image (Heigl; Col. 9, lines 9-11). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586) and Watanabe (U.S. 6,113,264) as applied to claim 1 above, and further in view of Vesel (U.S. 8,462,911).
Regarding claim 7, as best understood:
Gregerson discloses the method of claim 1.
However, the combination of Gregerson, Fehre, and Watanabe fails to disclose further comprising translating the imaging signal transmitter linearly after recording the first signal and before recording the second signal.
Vesel teaches translating the imaging signal transmitter linearly after recording the first signal and before recording the second signal (Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging method of Gregerson, Fehre, and Watanabe with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Fehre (U.S. 2009/0180586).
Regarding claim 9:
Gregerson discloses a portable medical imaging system comprising:
 a movable station (Fig. 14, 12) comprising a movable C-arm (Fig. 12, 33, C-shaped rotor); 
an imaging signal transmitter (Fig. 12, 200) attached to the movable C-arm; and 

 wherein the imaging sensor is configured to rotate (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position) about the isocenter (Fig. 3, detector rotates about the central axis of the gantry and center of the object) and relative to a point (Fig. 3, detector rotates about the central axis of the gantry and center of the object) approximately on a central axis (Fig. 3, detector rotates about the central axis of the gantry and center of the object) of the 
However, Gregerson fails to disclose while the second line remains normal from the imaging sensor to the isocenter.
Fehre teaches while the second line remains normal from the imaging sensor to the isocenter.
Fehre teaches rotating the imaging sensor such that the angle of incidence changes while the second line remains normal from the imaging sensor to the first isocenter (Fig. 1, line between isocenter C and sensor 6 is normal when sensor 6 is rotated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector movement of Gregerson with the detector rotation taught by Fehre in order to increase image quality by improving system positioning (Fehre; [0012]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10:
The combination of Gregerson and Fehre discloses the portable medical imaging system of claim 9, wherein the imaging sensor is configured to face the isocenter on the central axis while being rotated (Gregerson; Fig. 3, detector is facing center axis).
Regarding claim 11:

Regarding claim 12:
The combination of Gregerson and Fehre discloses the portable medical imaging system of claim 9, wherein the imaging signal transmitter and the imaging sensor are configured to rotate about the isocenter (Gregerson; Fig. 3, source and detector are rotated; Fig. 4, X-ray source and detector are rotated) so as to provide a 360-degree view of an object between the imaging signal transmitter and the imaging sensor (Gregerson; Col. 5, lines 45-60, 360 degree scan).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586) as applied to claim 9 above, and further in view of Vesel (U.S. 8,462,911).
Regarding claim 13:
The combination of Gregerson and Fehre discloses the portable medical imaging system of claim 9.
However, the combination of Gregerson and Fehre fails to disclose further comprising a translational device mounting the imaging signal transmitter to the movable C-arm, wherein the 
Vesel teaches a translational device (Col. 6, lines 42-50, X-ray sources moves laterally) mounting the imaging signal transmitter to the movable C-arm (Col. 6, lines 42-50, X-ray sources moves laterally), wherein the translation device (Col. 6, lines 42-50, X-ray sources moves laterally) is configured to translate the imaging signal transmitter laterally with respect to the central axis (Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Gregerson, Fehre, and Vesel discloses the portable medical imaging system of claim 13, wherein the translational device (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) is adapted for movement along a linear axis (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) in an orientation that is perpendicular or parallel to an axis of a Cartesian coordinate system (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally which is parallel or perpendicular to an axis).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; 
Regarding claim 15:
The combination of Gregerson, Fehre and Vesel discloses the portable medical imaging system of claim 14, wherein the linear axis provides a linear degree of freedom (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) in capturing an image of an object (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Fehre (U.S. 2009/0180586) as applied to claim 9 above, and further in view of Watanabe (U.S. 6,113,264).
Regarding claim 16:
The combination of Gregerson and Fehre discloses the portable medical imaging system of claim 9, further comprising: 
a gantry mount (Gregerson; Fig. 14, gantry mounted to mobile cart) attached to the movable station (Gregerson; Fig. 14, 12); and 
a gantry rotatably attached to the gantry mount (Gregerson; Col. 8, lines 35-45, gantry is rotatable) and including a first C-arm (Gregerson; Fig. 12, 33).

Watanabe teaches a first C-arm slidably mounted to and operable to slide relative to the gantry mount (Col. 6, lines 25-34, first C-arm slides along gantry holder), wherein the movable C arm is slidably coupled to the first C-arm (Col. 6, lines 45-50, second C-arm slides along the first C-arm), and wherein the first C-arm and the movable C-arm (Col. 6, lines 25-50, first C-arm slides along gantry mount and second C-arm slides along the first C-arm) together provide a 360-degree rotation of the imaging signal transmitter and the imaging sensor (Col. 9, lines 25-30, 360 degree rotation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Gregerson and Fehre with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregerson (U.S. 2004/0013225)- an imaging apparatus with a C-arm that takes images of an object using multiple field of views. 
Gregerson (U.S. 2007/0086566)- an imaging apparatus with a C-arm that takes images of an object using multiple field of views. 

Chang (U.S. 2015/0213633)- An imaging system that reconstructs an image by combining multiple field of view images.
Bergfjord (U.S. 7,796,728)-An imaging system with an X-ray source with a movable focal spot. 
Rasche (U.S. 6,619,840)- An imaging system with two C-arms. 
Sowards-Emmerd (U.S. 9,001,963)- An imaging system that reconstructs a full body image using images from multiple field of views.
Bouvier (U.S. 2015/0320370)- An imaging system  with a C-arm that slides along a gantry mount.
Star-Lack (U.S. 2010/0183118)- An imaging system that reconstructs images using projections taken from different field of views. 
 Ermes (U.S. 2010/0172472)- An imaging system that reconstructs images by stitching projections taken from different angles.
Grady (U.S. 2007/012790)- An imaging system that has a sliding C-arm and sliding C-shaped mount.
Barth (U.S. 2016/0082596)-An imaging system with a sliding C-arm. 
Hebecker (U.S. 2003/0152195)-An imaging system with a C-arm that slides along a mount. 
Meyer (U.S. 2013/0121459)-An imaging system with a mount attached to the ceiling and a C-arm that slides along the mount. 

Meyer (U.S. 6,203,196)-An imaging system with a C-arm attached to a rail system on the ceiling. 
Schaefer (U.S. 5,410,584)-An imaging system with a C-arm attached to a rail system on the ceiling and configured to slide along a mount. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884